DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has canceled all previously-presented claims of Inventions I and II (claims 1-20) and introduced new claims 21-39 directed to a method of use invention (which corresponds to previous claims 18-20, which were directed to a method-of-use invention).  Accordingly, Examiner is treating this response as an election of Invention II (i.e. method of using/configuring a headwear piece) without traverse, because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement (MPEP § 818.01(a)).
Examiner notes that Applicant’s arguments with traverse with respect to the Election of Species requirements are persuasive, and the requirement for election of species is withdrawn.
New claims 21-39 are pending in the application, with an action on the merits to follow.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 27, 30, 33, 36 and 37 (and claims 26 and 29 at least due to dependency from claims 25 and 24, respectively) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, Applicant recites “wherein the wall has a second opening spaced from the first opening and further comprising the step of placing one of the first accessory or another accessory, that is configured to cooperate with the body at the second opening in a same way the first accessory is configured to cooperate with the body at the first opening but having at least one of a different function and appearance than the first accessory, in an operative position at the second opening”.  This language reads confusingly. Correction/clarification is required. It appears the intended meaning is the same as “wherein the wall has a second opening spaced from the first opening and further comprising the step of placing one of the first accessory or another accessory in an operative position at the second opening, the another accessory being configured to cooperate with the body at the second opening in a same way the first accessory is configured to cooperate with the body at the first opening but having at least one of a different function and appearance than the first accessory”, and for purposes of examination, the language will be interpreted in this manner.
Regarding claim 25, Applicant recites the term “its” which is indefinite, because “its” can be interpreted as referring to any element in the claim up to that point in which the first accessory’s” instead of “its”.
Regarding claim 27, Applicant recites “the body has inside and outside surfaces”.  Claim 21, from which claim 27 depends, already positively recites “the body having a wall with oppositely facing surfaces”.  It is unclear if “inside and outside surfaces” refers to additional surfaces, or should be in reference to the existing inside and outside surfaces.  Correction is required.  Examiner suggests “the body’s oppositely facing surfaces include an inside surface and an outside surface”.
Further regarding claim 27, Applicant recites the term “its” which is indefinite.  Correction is required.  Examiner suggests “the first accessory’s” instead of “its”.
Regarding claim 30, Applicant recites “wherein the wall, where the first opening is located, has a first surface directly facing a wearer's head with the headwear piece in the operative state and an oppositely facing second surface”. Claim 21, from which claim 30 depends, already positively recites “the body having a wall with oppositely facing surfaces”.  It is unclear if “a first surface” and “an oppositely facing second surface” refers to additional surfaces, or should be in reference to the existing inside and outside surfaces.  Correction is required.  Examiner suggests “wherein the wall, where the first opening is located, has a first surface of the oppositely facing surfaces directly facing a wearer's head with the headwear piece in the operative state and the other of the oppositely facing surfaces is an oppositely facing second surface”.
Regarding claim 33, Applicant recites the term “its” which is indefinite, because “its” can be interpreted as referring to any element in the claim up to that point in which the first accessory’s” instead of “its”.
Further regarding claim 33, Applicant recites “the another part of the first accessory projects a substantial distance away from the body wall”.  The phrase “a substantial distance” is unclear because it cannot be determined how much the “another part” can project to where it would be a “substantial” distance from the body wall.  The Specification provides no definition for how to interpret “substantial distance”.  Therefore, the metes and bounds of the claim are unclear.  Correction is required.  For purposes of examination, as long as the another part is not completely flush with the body wall in the prior art, then it will be interpreted as projecting “a substantial distance” therefrom.
Regarding claim 36, Applicant recites the term “its” which is indefinite, because “its” can be interpreted as referring to any element in the claim up to that point in which “its” is recited.  Correction is required.  Examiner suggests “the first accessory’s” instead of “its”.
Regarding claim 37, Applicant recites the term “its” which is indefinite, because “its” can be interpreted as referring to any element in the claim up to that point in which “its” is recited.  Correction is required.  Examiner suggests “the first accessory’s” instead of “its”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 25, 27, 28, 30-33, 35, 37 and 39 (claims 25, 27, 30, 33 and 37 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn (USPN 9,210,960).
Regarding independent claim 21, Linn discloses a method of configuring a headwear piece (Fig. 3 shows an exploded view of a headwear piece (main member #12) prior to being configured to include a mohawk-styled insert #50; Fig. 1 shows the assembled state of the invention, wherein at least some method is performed to transition the device from the Fig. 3 arrangement to the Fig. 1 arrangement), the method comprising the steps of: obtaining a headwear piece (main member #12 is a headwear piece, as shown in Figs. 2, 3 and 5, wherein the main member has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to a wearer's head wherein a portion of the body remains exposed to view (as shown in Fig. 6; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a wall with part of the first accessory into the first opening into an operative position (insert #50 is selectively couplable to the main member #12 to extend along and close the slot #22, the hairs #56 of the insert #50 extending outwardly from the slot when the insert is coupled to the main member (Col. 2, Lines 32-39); i.e. the hairs at least have a bottom arbitrary “part” that is inserted through the slot #22 to result in an operative position, as shown in Fig. 1 and Fig. 6 in use; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) whereby another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (the top portion of the hairs are “another part” of the first accessory that are exposed and viewable in conjunction with the outer surface of the main member #12 (i.e. body portion exposed to view)), whereby the another part of the first accessory 
Regarding claim 22, Linn discloses that the step of directing a part of the first accessory into the first opening comprises directing the part of the first accessory first through one of the oppositely facing surfaces and thereafter through the other of the oppositely facing surfaces (with the starting position in Fig. 3, where the insert #50 is disposed beneath the main member #12, and with the hair #56 portion (which includes both the arbitrary “part” and arbitrary “another part”) described in Col. 2, Lines 32-39 as being passed through the slot and outwards away from the main member #12 surface, this step is therefore performed such that the “part” passes from the inner surface of the wall of the body #12, through the slot #22 and out through the other of the opposing surfaces (i.e. outer surface of body #12)).
Regarding claim 23, Linn discloses that the step of directing a part of the first accessory into the first opening comprises causing the another part of the first accessory to project to and beyond the other of the oppositely facing surfaces (as noted previously, the top part of the hair #56 is the “another part” of the first accessory, and Figs. 1 and 6 show the top part to be projected beyond the outer surface, which is the other of the oppositely facing surfaces).

Regarding claim 27, Linn discloses that the body has inside and outside surfaces (inside surface is configured to face the head of the wearer; outside surface is the opposite surface that faces away from the wearer) where the first opening is located (Figs. 2 and 3), the inside surface bounding a head receptacle (Fig. 6; interior space #18 is a head receptacle), and the body and first accessory are configured so that the first accessory can be directed from the starting position from within the head receptacle into the first opening and into its operative position (as shown in Fig. 3, the main member #12 and the insert #50 (i.e. body and first accessory) are configured such that the insert #50 can be directed from within the interior space #18 into and through the slot #22 (i.e. first opening) and resulting in the operative position, as shown in Figs. 1 and 6).
Regarding claim 28, Linn discloses that there are cooperating connectors on the body and first accessory that engage as the first accessory is moved from the starting position into the operative position to thereby maintain the first accessory in the operative position (hook and loop fasteners #78 engage between the peripheral lip #66 of the insert #50 (i.e. first accessory) and the interior surface of the body #12 (see Figs. 3 and 5); Col. 2, Lines 45-51).

Regarding claim 31, Linn discloses that, with the first accessory in the operative position and the headwear piece in the operative state, a part of the first accessory is captive between the wall and the wearer's head (insert #50 includes a peripheral lip #66 that is captive between the wall of the body #12 and the head of the wearer).
Regarding claim 32, Linn discloses that, with the first accessory in the operative position and the headwear piece in the operative state, the captive part of the first accessory is directly exposed to the wearer's head (as noted above, the peripheral lip #66 is directly exposed to the wearer’s head, in the operative state).
Regarding claim 33, Linn discloses that, with the first accessory in its operative position, the another part of the first accessory projects a substantial distance away from the body wall (the top part of the hair #56 is the “another part” of the first accessory, and the top part of the hair projects a “substantial distance” away from the outer surface of the body #12 wall).
Regarding claim 35, Linn discloses that the step of causing the first accessory to be maintained in the operative position as an incident of the first accessory moving from the starting position into the operative position (when 
Regarding claim 37, Linn discloses that there are hook-and-loop type fastener components on the body and first accessory that cooperate to maintain the first accessory in its operative position (as noted above, hook-and-loop fasteners #78 couple together to maintain the insert in its operative position attached to the body #12).
Regarding claim 37, Linn discloses that the headwear piece is in the form of one of: a) an endless band; b) a cup shape without a rim; c) a cup shape with a rim extending fully around the cup shape; d) a cup shape with a rim extending only partially around the cup shape; e) a clip shape; f) a head engaging part with an open top; and g) a visor (the main member #12 is a cup shape with no rim; if Applicant is of the opinion that the annular perimeter edge #14 is a rim, then the main member meets the description of “a cup shape with a rim extending fully around the cup shape”).
Claims 21-23, 25, 27, 28, 30-33, 35, 36 and 38 (claims 25, 27, 30, 33 and 36 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blunden et al. (hereinafter “Blunden”) (US 2012/0222331).
Regarding independent claim 21, Blunden discloses a method of configuring a headwear piece (Para. 0019 discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece portion of the body remains exposed to view (Figs. 9 and 10 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #46 is configured to engage a wearer’s head; outer surface #44 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a wall with oppositely facing surfaces (wall is shown in Figs. 9 and 10, of object #10) and at least a first opening in the wall (hole #16); and a first accessory (charm #18 is a first accessory), with the first accessory in a starting position fully separated from the body (charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being receivable in any or all of holes #16 of the object #10 (Para. 0020)), directing a part of the first accessory into the first opening into an operative position (Para. 0028; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) whereby another part of the first 
Regarding claim 22, Blunden discloses that the step of directing a part of the first accessory into the first opening comprises directing the part of the first accessory first through one of the oppositely facing surfaces and thereafter through the other of the oppositely facing surfaces (Para. 0028; charm is inserted into one of the holes #16; Figs. 9 and 10 show the charm to have part of it pass through one surface and out through the other surface of the hole #16).
Regarding claim 23, Blunden discloses that the step of directing a part of the first accessory into the first opening comprises causing the another part of the first accessory to project to and beyond the other of the oppositely facing surfaces (Figs. 9 and 10).
Regarding claim 25, Blunden discloses the method further comprising the step of, with the first accessory in its operative position, separating the first accessory from the body (Paras. 0003 and 0033 disclose “removal” of the charm from the object). 
can be directed from the starting position from within the head receptacle into the first opening and into its operative position (since the holes #16 are expandable (Paras. 0028-0029) and the decorative portion #20 is actually smaller than the stop #28, which is disclosed as being inserted through the hole from the outside, then the smaller decorative portion (i.e. smaller than the stop) would have the capability to be installed just the same from the inside of the head receptacle, through the hole and into its operative position with the decorative portion #20 visibly exposed; Examiner notes that the method of claim 27 does not require any actual step of the first accessory being directed from a starting position within the head receptacle, only that it “can be” directed in such a direction).
Regarding claim 28, Blunden discloses that there are cooperating connectors on the body and first accessory that engage as the first accessory is moved from the starting position into the operative position to thereby maintain the first accessory in the operative position (Para. 0022 discloses examples of potential cooperating connectors #50/52 that can be used to maintain the charm in an operative position).

Regarding claim 31, Blunden discloses that, with the first accessory in the operative position and the headwear piece in the operative state, a part of the first accessory is captive between the wall and the wearer's head (stop #28 is captive between the wall of object #10 and the wearer’s head; Para. 0030).
Regarding claim 32, Blunden discloses that, with the first accessory in the operative position and the headwear piece in the operative state, the captive part of the first accessory is directly exposed to the wearer's head (stop #28 is captive between the wall of object #10 and the wearer’s head and stop’s surface #31 is directly exposed to the wearer’s head; Para. 0030).
Regarding claim 33, Blunden discloses that, with the first accessory in its operative position, the another part of the first accessory projects a substantial distance away from the body wall (Figs. 9 and 10; decorative portion #20 projects some distance from the outer surface of the wall).
Regarding claim 35, Blunden discloses the method further comprising the step of causing the first accessory to be maintained in the operative position as an incident of the first accessory moving from the starting position into the operative position (the holes #16 are expandable, wherein the charm is inserted partially through the hole to be held within the opening; charm’s dimensions are 
Regarding claim 36, Blunden discloses that the first accessory and body are configured so that the first accessory is changeable back and forth between a position fully separated from the body and its operative position without requiring use of any separate fasteners (Paras. 0028-0029 disclose that the charm is insertable and removable and held via elasticity/stretchability of the size of the hole #16 itself, without any need for additional fasteners).
Regarding claim 38, Blunden discloses that the body is configured so that the first opening can be selectively enlarged (Paras. 0028-0029; holes are expandable/stretchable (i.e. selectively enlarged)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26, 29 and 39 (claims 24, 26 and 29 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Blunden as applied to claim 21 (and claim 25, regarding claim 26) above.
Regarding claim 24, Blunden teaches all the limitations of claim 21, as set forth above.  Blunden further teaches that the wall has a second opening spaced from the first opening (Para. 0018 refers to multiple holes (i.e. a second opening is present and is  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  See MPEP 2144.04(I).  
Regarding claim 29, the modified method of Blunden is disclosed to teach all the limitations of claims 21 and 24, as set forth above, and further that the first accessory and the another accessory are configured to cooperate with the body at each of the first and second openings in a same manner so as to be interchangeably used at either of 
Regarding claim 26, Blunden teaches all the limitations of claims 21 and 25, as set forth above.  Blunden’s disclosure teaches that a second accessory can be obtained, but is silent to the method specifically including the step, after separating the first accessory from the body and with the second accessory in a starting position fully separated from the body, directing a part of the second accessory into the first opening first through one of the oppositely facing surfaces and then through the other of the oppositely facing surfaces into an operative position whereby another part of the second accessory projecting beyond the other of the oppositely facing surfaces is exposed and viewable in conjunction with the portion of the body exposed to view, whereby the another part of the second accessory projecting beyond the other of the oppositely facing surfaces performs an aesthetic function and/or function other than an aesthetic function.  However, this method is equivalent to merely an act of taking the first charm out of the hole and replacing that charm in the same hole with a second charm, in the same procedural manner as installing the first charm.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have removed the first charm from the hole and replaced the first charm with a second charm in the same hole, in order to provide that hole’s location with a different decoration (see the 35 U.S.C. 103 rejection of claim 24 above, regarding the obviousness of charms having different decorative appearances), especially since Blunden teaches that charms can be receivable in any or all holes in the object, so the charms can be changed (Paras. 0003 and 0020).   While Blunden teaches that its 
Regarding claim 39, Blunden teaches all the limitations of claim 21, as set forth above, and teaches that the object #10 can be a hat or a headband, but is silent to any details of the type of hat, or the type of headband, and it cannot be determined whether the headwear piece is in the form of one of: a) an endless band; b) a cup shape without a rim; c) a cup shape with a rim extending fully around the cup shape; d) a cup shape with a rim extending only partially around the cup shape; e) a clip shape; f) a head engaging part with an open top; and g) a visor.  However, the term “hat” implies that there would very likely be a cup shaped crown, which would either have a full rim (like a fedora), a partial rim (like a baseball-style cap), or no rim (like a winter hat), and “headband” suggests an endless band.  Therefore, it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the hat to have been either a fedora-style (cup-shape with rim extending fully around the cup-shape), baseball-style (cup-shape with a partial rim), or winter-style hat (cup-shape with no rim), since such hats are so well-known in the art, and likewise . 
Claim 26, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Linn (USPN 9,210,960), as applied to claims 21 and 25, and further in view of Groetzki (US 2017/0224059).
Regarding claim 26, Linn teaches all the limitations of claims 21 and 25, as set forth above.  Linn is silent to the method further comprising the steps of obtaining a second accessory and after separating the first accessory from the body and with the second accessory in a starting position fully separated from the body, directing a part of the second accessory into the first opening first through one of the oppositely facing surfaces and then through the other of the oppositely facing surfaces into an operative position whereby another part of the second accessory projecting beyond the other of the oppositely facing surfaces is exposed and viewable in conjunction with the portion of the body exposed to view, whereby the another part of the second accessory projecting beyond the other of the oppositely facing surfaces performs an aesthetic function and/or function other than an aesthetic function.  However, Linn does teach that the first accessory (insert #50) is removably coupled to the main member #12, wherein the insert #50 has a function of providing an appearance of a Mohawk-hairstyle.  Linn discloses that its invention can include variations in size, materials, shape, form, function and manner of operation (Col. 2, Lines 59-63 of Linn).

Linn and Groetzki teach analogous inventions in the field of headwear with removable decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included a second insert #50 in the assembly of Linn, wherein the second insert has a different design than the first insert, such as a different type of Mohawk appearance with respect to hair height or color (i.e. a different aesthetic function from the first insert), in order to provide the user with an capability to vary their aesthetic appearance and ornamentation of the headwear (as taught by Groetzki, and as is a well-known concept in the art).  As a result of the modification, the modified method of Linn would involve it further comprising the steps of obtaining a second accessory (as noted above, a second insert #50 with a different hair height and/or color is provided to provide a different design, as taught by Groetzki) and after separating the first accessory from the body (Linn teaches its insert #50 is removable (i.e. first accessory separated from the body)) and with the second accessory in a starting position fully separated from the body, directing a part of the second accessory into the first opening first through one of the oppositely facing surfaces and then through the other of the oppositely facing surfaces into an operative position whereby another part of the second accessory projecting beyond the other of the oppositely facing surfaces is exposed and viewable in conjunction with the portion of the body exposed to view (the second insert would operate in the same methodical installation manner as the first insert), whereby the .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden as applied to claim 21 above, and further in view of Zakarian (US 2009/0199323).
Regarding claim 34, Blunden teaches all the limitations of claim 21, as set forth above, and teaches that there is a second opening spaced from the first opening (multiple holes #16), but is silent to the method further comprising a step of directing a wearer’s hair through the second opening with the headwear piece in the operative state.
Zakarian teaches a headwear device that includes an aperture #51 defined by an elastic ring member #50 (Para. 0030), the aperture devoted to allowing the user to pass their hair #74 and/or ponytail #75 through the opening, and teaches a method of performing such an action (Para. 0034 of Zakarian).
Blunden and Zakarian teach analogous inventions in the field of wearable objects (both including headwear) with elastic openings.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an aperture in the back of the hat example of Blunden and passed the user’s hair therethrough, as taught by Zakarian, in order to allow the user to wear a hat and control the hair during activities (Paras. 0012-0014 of Zakarian).
Claim 37, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Blunden as applied to claim 21 above, and further in view of Tuohy et al. (hereinafter “Tuohy”) (US 2014/0208483).
Regarding claim 37, Blunden teaches all the limitations of claim 21, as set forth above.  Blunden teaches that its charm can include various types of connection mechanisms (Para. 0022), but is silent to there being hook-and-loop type fastener components on the body and first accessory that cooperate to maintain the first accessory in its operative position.
Tuohy teaches a hat with an attachable decoration that is held within an opening in the crown of the hat, wherein the connection between the decoration and the crown’s opening includes an attachment mechanism #150 that can include a hook-and-loop mechanism (see Fig. 8; Para. 0030 of Tuohy).
Blunden and Tuohy teach analogous inventions in the field of objects (including headwear) with attachable decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the hook-and-loop attachment mechanism #150 of Tuohy to the attachment between the charm and the holes of Blunden, in order to supplement the existing attachment therebetween, and further since hook-and-loop fasteners are very well-known in the art to be used to removably fasten components together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.